DETAILED ACTION
This office action is responsive to the amendment filed 5/13/2022.  As directed, claims 1-20, 25, 29, and 35 have been canceled, claims 21, 37, and 28 have been amended, and claims 43-48 have been added.  Thus claims 21-24, 26-28, 30-34, and 36-48 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-24, 26-28, 30-34, and 36-48 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 21, “the adjacent two cheek regions” on line 13 lacks antecedent basis and is unclear since a pair of upper cheek regions and a pair of lower cheek regions for a total of four cheek regions of the membrane are previously claimed.  In addition, the cushion is claimed as having a pair of side of nose regions, a pair of upper cheek regions, and a pair of lower cheek regions of ra total of 6 cheek regions of the cushion.  Thus, it is unclear which two cheek regions are being referred to.  Further it is unclear whether the cheek regions of the cushion and the cheek regions of the membrane are one and the same.
Regarding claim 41, the limitation s on lines 4-5 are similar to those on the last 2 lines of claim 21.  Thus, the limitations on lines 4-5 of claim 41 are unclear and appear redundantly claimed.
Regarding claim 43, “the adjacent two cheek regions” on line 13 lacks antecedent basis and is unclear since a pair of upper cheek regions and a pair of lower cheek regions for a total of four cheek regions of the membrane are previously claimed.  In addition, the cushion is claimed as having a pair of side of nose regions, a pair of upper cheek regions, and a pair of lower cheek regions of ra total of 6 cheek regions of the cushion.  Thus, it is unclear which two cheek regions are being referred to.  Further it is unclear whether the cheek regions of the cushion and the cheek regions of the membrane or the same.
Regarding claim 48, the limitations on lines 1-2 are similar to those on the last 2 lines of claim 43.  Thus, the limitations on lines 4-5 of claim 48 are unclear and appear redundantly claimed.
Claims 22-24, 26-28, 30-34, 36-40, 42, and 44-47 are rejected for their dependency on a rejected claim and for incorporating the above errors.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 21 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 10,456,544. The instant claim 21 is a broader version of the patented claim 9 (i.e. the instant claim 21 does not include the structural elements of a convex chin region). In the instant claim 21, all structural elements are included in the patented claim 9. Any infringement over the patented claim would also infringe the instant claims. Hence, the instant claim does not differ in scope over the patent claim 9.

Allowable Subject Matter
Claims 21-24, 26-28, 30-34, and 36-48 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph and Double Patenting, set forth in this Office action.

Response to Arguments







Applicant's arguments filed 5/13/2022 have been fully considered but they are not persuasive. 
Applicant argues on page 8, 2nd subheading that the amendments have overcome the 112 rejections.  Examiner respectfully disagrees as it is unclear which cheek regions are being referred to by “the adjacent two cheek regions”.  Thus, the claim is unclear.
Applicant argues on page 9 4th paragraph that the amendments have overcome the double patenting rejections.  The double patenting rejection has been modified in view of Applicant’s amendments with reliance on claim 9 of the patented invention.  Thus, the instant claim does not differ in scope over the patent claim 9.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATOYA M LOUIS whose telephone number is (571)270-5337. The examiner can normally be reached M-F 1 pm-11:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on 571-272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LaToya M Louis/Primary Examiner, Art Unit 3785